Citation Nr: 1103171	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-29 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for the residuals of 
tuberculosis (TB), status post upper right lobectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel




INTRODUCTION

The Veteran served in the Naval Reserves from January 1951 to 
January 1955, which included periods of active and inactive duty 
for training.

This matter comes to the Board of Veterans' Appeals (Board) from 
a January 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Board notes that the issue on appeal was characterized by the 
RO as two separate claims for service connection.  Specifically, 
the RO certified for appeal the issues of entitlement to service 
connection for TB and entitlement to service connection for upper 
right lobectomy as secondary to TB.  The Board notes, however, 
that the Veteran has never contended, and the medical evidence of 
record does not otherwise suggest, that he has experienced active 
TB during the period in which this claim has been pending.  
Rather, the Veteran argues that he incurred TB during a period of 
active duty for training, and currently experiences residuals of 
that disease, particularly as a result of the upper right 
lobectomy that was performed during the active stage of the 
disease.  Therefore, the Board finds that the two issues 
certified for appeal actually represent only a single claim, and 
are more appropriately characterized as a single claim of 
entitlement to service connection for the residuals of TB, status 
post right upper lobectomy.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent and probative evidence is at least in equipoise as 
to whether the residuals of the Veteran's upper right lobectomy 
are attributable to service, particularly through an acute TB 
infection incurred during a period of active duty for training.


CONCLUSION OF LAW

Service connection for the residuals of TB, status post upper 
right lobectomy, is warranted.  38 U.S.C.A. §§ 101, 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Considering the favorable outcome detailed below, VA's 
fulfillment of its duties to notify and assist need not be 
addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009).  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004). 

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the individual 
concerned was disabled or died from disease or injury incurred in 
or aggravated in the line of duty, or any period of inactive duty 
for training (INACDUTRA) during which the individual concerned 
was disabled or died from injury (but not disease) incurred in or 
aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), 
(23), (24), 106 (West 2002); 38 C.F.R. § 3.6(a), (c), (d) (2010).

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran is claiming that he incurred TB during a period of 
ACDUTRA.  Particularly, he claims that during a 2 week ACDUTRA 
period in 1953 he developed a cough, which was shortly thereafter 
assessed as TB and necessitated a 22 month hospital stay and an 
upper right lobectomy.  In numerous statements of record he has 
stated that he developed a cough during a July 1953 two week 
period at sea during a period of ACDUTRA and that immediately 
upon returning home from his training he developed a high fever 
and was assessed as having TB.  He has related to having been 
hospitalized for 22 months and having underwent and upper right 
lobectomy in this regard.  

The Veterans service treatment records document no complaints of 
a cough or TB.  They do, however, disclose that on July 26, 1953, 
the Veteran was examined and found physically qualified for 14 
days of training duty.  On August 9, 1953, the Veteran was again 
examined and found physically qualified for release from training 
duty.  

Of record is a February 1954 administrative record from the Navy 
Reserves.  This record notes that the Veteran was transferred and 
recommended for the suspended status list due to pulmonary 
tuberculosis, active, with cavitation.  He was found not 
physically fit for active duty in this regard.  

Of record is a July 2008 e-mail from T.M., who served with the 
Veteran.  In this letter, T.M. relates that he recalled the 
Veteran having developed TB in 1953 and spent 22 months in a TB 
ward thereafter.  T.M. relates in this statement that while the 
Veteran was hospitalized, he picked up the Veteran's "Navy 
issue" and returned it to the supply depot on his behalf.  

In January 2009 the Veteran was afforded a VA examination in 
furtherance of substantiating his claim.  At this time, he 
offered a history of having developed a significant cough during 
a period of annual training in 1953 in Norfolk, VA.  The Veteran 
informed further at this time that he did not seek any treatment 
during this period of training or until December 1953 for that 
matter, at which time X-rays showed a "spot" and Mantoux 
testing for TB was positive.  He reported having been 
hospitalized for 22 months and having had a right upper lobectomy 
for TB at a private hospital in 1954.  The examiner noted that 
the Veteran had recuperated and had some sputum checks, which 
were negative for TB.  Also noted, was a recent history of 
pulmonary problems, particularly congestive failure, pneumonia 
and a right lung abscess, which were successfully treated.  

Percussion over the right chest was dull and breath sounds were 
reduced over the entire right posterior chest area along with 
some significant crackles in the right lower base where the 
abscess was.  The Veteran had no cough at the present time and 
was not running a temperature.  Chest X-rays showed post-
operative changes with pleural thickening and a right-sided 
mediastinal shift, age indeterminate, with chronic scarring at 
the right base.  The examiner assessed active cavitary 
tuberculosis, treated to include right upper lobectomy, with 
residuals.  

In the opinion section of the report, the examiner noted that 
there was very little in the Veteran's medical chart about his 
problem and that the Veteran was quite vague regarding his 
history.  The examiner noted that it was their impression that 
the Veteran did indeed have a cough while on active duty with the 
Navy Reserves in the summer of 1953, which eventually in the 
winter of 1953 was found to be active cavitary tuberculosis that 
ended up necessitating a right upper lobectomy as part of the 
Veteran's treatment.  Consequently, the examiner opined, he could 
not prove "this" but could not disprove "it" and thus 
concluded it was at least as likely as not related to his service 
time as it was discovered while on active duty.  The examiner 
remarked that the "origin of the case is really vague since the 
[V]eteran had no history of being exposed to [TB]."

In July 2009 the Veteran submitted a statement along with some 
medical articles.  These statements and articles reflect the 
Veteran's contention that TB can develop within weeks of initial 
exposure or that TB may lie dormant for years before the disease 
becomes apparent, based on a number of factors.

The Veteran submitted an e-mail response from J.L.G., M.D. dated 
in January 2010.  In this response Dr. G. notes that relatively 
short periods of exposure to TB can result in TB infection, 
particularly exposure in a confined area.  Dr. G. noted that this 
has occurred in homes, hospital rooms, military barracks, ships, 
submarines, classrooms, prisons and other places.  Dr. G. also 
noted that TB can have a short incubation period, but could not 
determine how likely it was that TB was acquired "during 
military duty" compared to other potential sources, because of 
the lack of information regarding the Veteran's specific case.  
Dr. G. stated that she could not "make any judgments about 
probability of military service being the source of [the 
Veteran's] infection, only that it is not impossible."  

In September 2010, the Veteran submitted a private opinion from 
M.B., M.D.  In this opinion, Dr. B. notes that he had been asked 
to provide an opinion on whether the Veteran's TB is directly 
related to military service.  Dr. B. noted that he had been the 
Veteran's primary physician since 1992 and noted the Veteran's 
history of TB.  Dr. B noted that the Veteran developed TB shortly 
after an August 1952 cruise and that his upper lobectomy was 
related thereto.  Dr. B. found that the Veteran's TB was incurred 
in service.  

In a December 2010 statement, the Veteran clarified his 
contentions.  Specifically, he clarified that he developed a 
cough during a 2 week "annual tour" in August 1953, and not in 
August 1952.  He related that he was mistaken as to the dates as 
the events occurred over 50 years prior.  Based upon this letter 
and the Veteran's reported corrected history, Dr. B. amended his 
opinion to reflect the new dates.  He did not change his 
etiological opinion.

At the heart of this matter is the question of when the Veteran 
was first infected with TB.  The Veteran contends that he 
incurred TB during a July/August 1953 two week period of ACDUTRA 
during which he has reported having developed a significant 
cough.  There appears no evidence of TB prior to this date and he 
was found fit for this period of ACDUTRA.  However, some medical 
evidence has found, albeit to an uncertain degree of probability, 
that the Veteran did indeed incur TB in service.  

Furthermore, the Veteran certainly has residuals of TB, 
particularly an upper right lobectomy.  As noted above, this case 
turns on the question of when the Veteran was infected with TB.  
The VA medical opinions outlined above note that this is a fairly 
difficult determination to make, particularly based upon a lack 
of information regarding the circumstances of the Veteran's 
apparent TB infection.  However, one examiner found that it was 
at least as likely as not that the Veteran incurred TB during 
service, particularly based upon his report of having developed a 
cough during his 1953 two week period of ACDUTRA.  Moreover, Dr. 
B., based upon the same history, concluded that the Veteran's TB 
with associated right upper lobectomy was incurred in service.  

Accordingly, the Board finds that it is at least as likely as not 
that the Veteran's right upper lobectomy is attributable to an 
acute TB infection in service, particularly during a period of 
ACDUTRA.  38 C.F.R. § 3.6(a), (c), (d).  As the evidence is at 
least in equipoise, the claim is granted.  Gilbert, supra. 









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for the residuals of 
tuberculosis (TB), status post upper right lobectomy, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


